Case 1:17-cv-02989-AT Document 698-1 Filed 01/16/20 Page 1 of 4




EXHIBIT A
         Case 1:17-cv-02989-AT Document 698-1 Filed 01/16/20 Page 2 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 DONNA CURLING, et al.

        Plaintiffs,
                                                    CIVIL ACTION
        v.
                                                    FILE NO. 1: 17-cv-2989-AT
 BRAD RAFFENSPERGER, et al.,

        Defendants.

                      DECLARATION OF GABRIEL STERLING

       Pursuant to 28 U.S.C. § 1746, I, GABRIEL STERLING, make the following

declaration:

                                          1.

       My name is Gabriel Sterling. I am over the age of 21 years, and I am under

no legal disability which would prevent me from giving this declaration. If called

to testify, I would testify under oath to these facts.

                                         2.

      I currently am the Implementation Manager for the Statewide Voting System

for the Secretary of State's Office. I have held that position since October 2019.

Since taking this position, I have acquired firsthand knowledge of Georgia's

upgrade to the new voting system and the roll out of the new Dominion system.



                                              -1-
        Case 1:17-cv-02989-AT Document 698-1 Filed 01/16/20 Page 3 of 4




                                       3.

      As of January 15, 2020, Georgia has accepted (meaning that the devices

have passed acceptance testing) 29,197 BMDs.

                                       4.

      At the time of giving this declaration, BMDs have either been delivered or

are scheduled for delivery in 94 counties, which includes the counties with the

greatest number of registered voters in the state and representing 85% of the total

BMD deployment. Since October 2019, every county also has at least two BMDs

for demonstrations and training purposes---one of which is for ADA use.

                                       5.

      The roll out has experienced delays in scheduling the pickup of the old

GEMS/DRE system from the counties due to storage-related issues outside of our

control, but the Election Management System will be deployed in all 159 counties

no later than February 1, 2020 and the BMD rollout is on pace to be completed by

mid-February.

                                       6.

      Aside from delays related to storage of the equipment, the preparation of

warehouses and other logistics for delivery of the BMDs can also affect when a

county will be ready for delivery. However, weekly deliveries have increased each



                                        -2-
        Case 1:17-cv-02989-AT Document 698-1 Filed 01/16/20 Page 4 of 4




week-deliveries to 16 counties were scheduled for this week and deliveries are

continuing to be scheduled. Moreover, we have received commitments that all of

the machines will be physically in the state of Georgia by January 28, 2020.

                                       7.

      Dominion optical scanners will be used to count all ballots in Georgia

elections beginning with the March 2020 Presidential Preference Primary. With the

Dominion EMS and Dominion scanners, every county can conduct elections on the

Dominion System, even if a county has not received its full state allotment of

BMDs.

                                       8.

      I declare under penalty of perjury that the foregoing is true and correct.


Executed this 16th day of January, 2020.



                                        / kdlJ4c-:,-:-----r-
                                                         ·. ->-
                                       GABRIEL STERLING




                                         -3-
